SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 18 May 2011  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated 18 May 2011 re: Result of AGM 18 May 2011 ANNUAL GENERAL MEETING OF LLOYDS BANKING GROUP PLC Following the annual general meeting held today, Lloyds Banking Group plc announces that all the resolutions were passed. Resolutions 19 to 22 (inclusive) were passed as special resolutions. The results of the polls are as follows: Resolution For (shares) % Against (shares) % Votes withheld 1 Receive the report and accounts for the year ended 31 December 2010 2 Approval of the directors' remuneration report for the year ended 31 December 2010 3 Election of Ms A M Frew 4 Election of Mr A Horta-Osório 5 Re-election of Sir Winfried Bischoff 6 Re-election of Sir Julian Horn-Smith 7 Re-election of Lord Leitch 8 Re-election of Mr G R Moreno 9 Re-election of Mr D L Roberts 10 Re-election of Mr T T Ryan, Jr 11 Re-election of Mr M A Scicluna 12 Re-election of Mr G T Tate 13 Re-election of Mr T J W Tookey 14 Re-election of Mr A Watson 15 Re-appointment of PricewaterhouseCoopers as auditors 16 Authorise the Audit Committee to set the remuneration of the auditors 17 Directors' authority to allot shares 18 Approval of the Lloyds Banking Group Deferred Bonus Plan 2008 19 Limited disapplication of pre-emption rights 20 Authority for the company to purchase its ordinary shares 21 Authority for the company to purchase its existing preference shares 22 Notice period for general meeting (other than an annual general meeting) On 18 May 2011 there were 68,075,281,522 relevant shares in issue and 327 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with the UK Listing Authority's Listing Rules, copies of the resolutions have been submitted to the National Storage Mechanism and will shortly be available for inspection at www.hemscott.com/nsm.do -ENDS-   Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: M D Oliver Name: M D Oliver Title: Director of Investor Relations Date: 18 May 2011
